Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Li Jiang (Reg. No. 74,191), on September 7, 2021. 

Listing of Claims:
15. 	(Currently Amended) [[An]] -The air conditioner comprising: the control device according to the claim 14; and the[[an]] indoor fan.


Examiner's Statement of Reasons for Allowance
Applicant has amended the claims over the prior art to include language of  detailed divided temperature values to one of a plurality of rapid cooling rotating speed values for a fan that is in a rapid cooling operation mode. The method, control device, and non-transitory medium acquires a limit rotating speed value of an indoor fan and 
Some prior art have a system that divides temperatures into intervals such as Chinese Patent Document Patent No. CN 107178835, herein “Gu”.  However, Gu does not disclose a fan and does not teach that the temperature intervals are for a temperature value above a preset temperature value.  Also Gu does not teach “M” temperature intervals or that the cooling action is a rapid cooling action.  
Chinese Patent Document Patent No. CN 104613601 herein “Lin” teaches in paragraph 0005 dividing a plurality of temperature ranges that correspond to different outdoor fan rotating speeds.  However Lin does not specifically teach that when the temperature intervals are divided they are above a preset temperature value.  Also Lin does not teach temperature intervals for an indoor ambient temperature values. Lin does not teach that the temperature intervals are for a rapid cooling rotating speed value or acquiring a number “M” of temperature intervals between an upper limit value of the operation temperature interval and the preset temperature value.  
	Attorney for applicant, Li Jiang, approved an examiner’s amendment for claim 15 as disclose above to obviate a possible 35 USC 112(b) rejection for antecedent basis or unclear language. No other prior art could be found detailing all the elements in independent claims 1, 14, and 16 and associated dependent claims. 
It is for these reasons that the applicant's invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116